Title: To James Madison from William Lambert, 20 February 1815
From: Lambert, William
To: Madison, James


                    
                        Sir,
                        City of Washington, February 20th. 1815.
                    
                    A resolution, founded on the report of a select committee, lately passed the House of Representatives, “requesting the President of the United

States to cause the longitude of the Capitol in this City to be ascertained with the greatest practicable degree of exactness; and that the data, with abstracts of the calculations, and the results founded thereon, be laid before Congress, at their next session,” the words “by competent persons residing at the seat of the national government,” having been stricken out of the resolution, as originally proposed by the Committee.
                    There are four persons now in this city, who might be selected as sufficiently qualified to make the observations, viz: Messrs. Bradley & Pease, assistants to the Postmaster General, Colo. Bomford, of the ordnance department, and major Abert, of the topographical engineers. I am willing to contribute my aid to their exertions, to carry the resolution into effect.
                    Mr: Ellicott, in his plan of the city, has given the latitude of the capitol to the nearest minute, only, (i.e.) 38.° 53.′North: it is customary in Europe to determine the latitude of their respective observatories, or other noted places, to the nearest Second of a degree. It is respectfully suggested to your consideration, whether the same persons employed in making observations relative to the longitude, might not, with propriety, be requested to ascertain the latitude of the Capitol with due precision?
                    I have the honor to be, Sir, with perfect respect, Your most obedt. servant,
                    
                        William Lambert.
                    
                